Exhibit 10.1

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


THIRD AMENDMENT TO LICENSE AGREEMENT


This Third Amendment to the License Agreement (as defined below) (the "Third
Amendment") is made and entered into as of the 12th day of September 2014
(“Third Amendment Effective Date”).


BETWEEN:


(1)    Alkermes Science One Limited, a company incorporated under the laws of
Ireland, having its registered office at Connaught House, 1 Burlington Road,
Dublin 4, Ireland, which has changed its name to Daravita Limited (“Daravita”);
AND


(2)    Zogenix, Inc., a Delaware corporation, having its principal place of
business at 12400 High Bluff Drive, Ste. 650, San Diego, California, USA 92130
(“Zogenix”).


RECITALS:


WHEREAS, Elan Pharma International Limited (“EPIL”) and Zogenix entered into a
license agreement on November 27, 2007, which was amended pursuant to the First
Amendment to License Agreement dated September 28, 2009 and the Second Amendment
to License Agreement dated March 12, 2013 (“License Agreement”), wherein EPIL
granted Zogenix a license under Elan Intellectual Property to import, use, offer
for sale and sell the Product (as defined in the License Agreement) in the Field
(as defined in the License Agreement) in the Territory (as defined in the
License Agreement), and, in certain limited circumstances, to make or have made
Product in the Field in the Territory, in each case on the terms and conditions
set forth in the License Agreement (capitalized terms used in this Third
Amendment but not defined herein shall have the meaning set forth in the License
Agreement);


WHEREAS, on August 2, 2011, EPIL assigned all of its rights and obligations to
the License Agreement to EDT Pharma Holdings Limited, which has subsequently
changed its name to Alkermes Pharma Ireland Limited (“APIL”); and


WHEREAS, on May 8, 2014, pursuant to Clause 16.3.1 of the License Agreement,
APIL assigned all of its rights and obligations to the License Agreement to its
Affiliate, Daravita;


WHEREAS, Zogenix and Daravita desire to amend the License Agreement as set forth
herein, subject to the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Daravita and Zogenix hereby agree as follows:


1.
Amendments. As of the Third Amendment Effective Date, Daravita and Zogenix
hereby amend the following sections of the License Agreement:




1



--------------------------------------------------------------------------------





1.1.
The following definitions are as set forth below (and to the extent previously
defined in the License Agreement, shall supersede such previous definitions):



“ “Altus” means Altus Formulation Inc., and its successors, assigns or
transferees under the Altus Agreement.”


“ “Altus Agreement” means (a) as of the Third Amendment Effective Date, the
Development and Option Agreement dated November 1, 2013 between Altus and
Zogenix, as amended or supplemented pursuant to the terms thereof (the “D&O
Agreement”), and (b) following the exercise by Zogenix of the Option under the
D&O Agreement, includes the License Agreement (as defined in the D&O Agreement),
as amended or supplemented pursuant to the terms thereof (the “Altus License
Agreement”).”


“ “Altus Know-How” means scientific, pharmaceutical or technical information,
data, discovery, invention (whether patentable or not), know-how, show-how,
substances, techniques, processes, systems, formulations, designs and expertise
which is not generally known to the public and not included in the Altus Patents
that Altus owns, licenses or controls during the Option Period (as defined in
the D&O Agreement) and/or throughout the term of the Altus License Agreement
that is necessary or useful for the development, manufacture or
commercialization of the Altus Product. It is expressly acknowledged by the
Parties that Altus Know-How shall not include (i) Zogenix Patents or Zogenix
Know-How or (ii) Elan Patents or Elan Know-How.”


“ Altus Patents” means all Patents that Altus owns, licenses or controls during
the Option Period (as defined in the D&O Agreement) and/or throughout the term
of the Altus License Agreement that claim or cover the development, manufacture
or commercialization of the Altus Product. For the avoidance of doubt, Altus
Patents do not include (a) the Elan Patents or other patent rights granted to
Zogenix by Elan or its Affiliates under this Agreement or any Related Agreement
or (b) the Zogenix Patents.”


“ “Altus Product” means Licensed Product (as defined in the Altus Agreement).”


“ “Altus Product NSP” means the total Net Sales of the Altus Product for a given
strength of the Altus Product divided by the number of units of such Altus
Product sold for the given period.”


“ "Altus Product Regulatory Approval" means the final approval to market the
Altus Product in the Territory, including any approval which is required to
launch the Altus Product in the normal course of business.”


“ “Competitive Product” means [***].”


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

2



--------------------------------------------------------------------------------





“ “Elan Know-How” means any and all rights owned, licensed or controlled by Elan
as of the Effective Date or during the Term to any scientific, pharmaceutical or
technical information, data, discovery, invention (whether patentable or not),
know-how, show-how, substances, techniques, processes, systems, formulations,
designs and expertise which is not generally known to the public and is
exclusively related to (a) the Product and/or the Altus Product or (b) the
manufacturing processes used in making the Product and/or the Altus Product. It
is expressly acknowledged by the Parties that Elan Know-How shall not include
(i) Zogenix Patents or Zogenix Know-How or (ii) Altus Patents or Altus
Know-How.”


“ “[***]” means [***].”


“ “In Market” means the sale of the Product or the Altus Product, as applicable,
in the Territory by Zogenix, a Zogenix Affiliate or, where applicable, by a
permitted sublicensee or subcontractor, to an unaffiliated Third Party, such as
a wholesaler, distributor, managed care organisation, hospital or pharmacy which
effects the final commercial sale to the end-user consumer of the Product or the
Altus Product, as the case may be, and shall exclude (a) the transfer of the
Product or the Altus Product by one Zogenix Affiliate to another Zogenix
Affiliate or a permitted sublicensee or subcontractor, (b) the transfer of the
Product in connection with the R&D Program or other clinical studies conducted
by or on behalf of Zogenix, a Zogenix Affiliate or permitted sublicensee, or (c)
the transfer of the Altus Product in connection with clinical studies conducted
by or on behalf of Zogenix, a Zogenix Affiliate or permitted sublicensee.”


“ "Net Sales" means, subject to the provisions of Clause 10.4, the aggregate
gross In Market sales amounts billed in accordance with Zogenix's standard
accounting principles that are in accordance with US GAAP, calculated separately
on a Product and Altus Product basis, less the following deductions determined
in accordance with Zogenix's standard accounting principles that are in
accordance with US GAAP, with such deductions made separately on a Product and
Altus Product basis:


[***]”


“ “Notional Altus Product NSP” means the estimated Altus Product NSP of a given
strength of the Altus Product at the applicable time, which shall be provided by
Zogenix to Elan, if the Parties have executed an Altus Product Supply Agreement,
within [***] prior to commencement of [***] (or, for the launch year of the
Altus Product, within [***] prior to the [***]). “


“ “Option” means the option set forth in Section 2.2 of the D&O Agreement.”


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

3



--------------------------------------------------------------------------------







“ “Product” means the oral controlled release capsule or tablet formulation(s)
incorporating Elan Intellectual Property and/or the technology of the Elan Oral
Controlled Release Patents and Compound where Compound is the sole active
ingredient in the formulation. Notwithstanding the foregoing, the Altus Product
is not a Product and the Product is not an Altus Product.”


“ “[***]” means [***].”


“ “Zogenix Know-How” means any and all rights owned, licensed or controlled by
Zogenix as of the Effective Date or during the Term to any scientific,
pharmaceutical or technical information, data, discovery, invention (whether
patentable or not), know-how, show-how, substances, techniques, processes,
systems, formulations, designs and expertise which is not generally known to the
public and is not exclusively related to (a) the Product, (b) the manufacturing
processes used in making the Product, (c) Elan Oral Controlled Release Patents
or (d) Altus Patents. It is expressly acknowledged by the Parties that Zogenix
Know-How shall not include (i) Elan Patents, Elan Know-How or any other license
or other rights granted to Zogenix by Elan or its Affiliates under this
Agreement or any Related Agreement or (ii) Altus Patents or Altus Know-How.”


“ "Zogenix Patents" means any Patents owned, licensed or controlled by Zogenix
as of the Effective Date or during the Term claiming subject matter that is
related to the sale or offer for sale of the Compound within the Field or
methods of use of the Compound within the Field or packaging of the Product
and/or the Altus Product. For the avoidance of doubt, Zogenix Patents do not
include (a) the Elan Patents or other patent rights granted to Zogenix by Elan
or its Affiliates under this Agreement or any Related Agreement or (b) the Altus
Patents. As of the Effective Date, there are no Zogenix Patents.”


1.2.
Clause 2.1, by adding the third and fourth sentences set forth below:



“Subject to the terms of this Agreement, Elan hereby grants to Zogenix for the
Term (i) an exclusive license to the Elan Know-How to develop, manufacture, use,
offer for sale, sell and import the Altus Product in the Field in the Territory,
(ii) a non-exclusive license to the Elan Know-How to develop the Altus Product
in Canada for manufacture, use, offer for sale, sale and import in the Field in
the Territory, and (iii) a non-exclusive license to [***]. This license shall
terminate if Zogenix does not exercise the Option under the D&O Agreement or
upon the termination of the Altus Agreement. If at any time the license of the
[***] for [***] granted by [***], then [***]. For the avoidance of doubt, the
license granted pursuant to this Clause 2.1 does not include any right to
practice and use the Elan Know-How, [***] outside the parameters explicitly set
forth in
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

4



--------------------------------------------------------------------------------



this license grant. In addition, Zogenix agrees that it will amend the Altus
Agreement to obligate Altus to use commercially reasonable efforts to negotiate
with [***] a license under the Altus Know-How and Altus Patents for the Altus
Product in [***] to use commercially reasonable efforts to negotiate such a
license with Altus. For clarity, if either Altus or [***] fails to agree to use
such commercially reasonable efforts, then the other shall have no obligation to
do so.”


1.3.
The lead-in of Clause 2.2 as set forth below:



“Sublicensing. Zogenix shall be entitled to grant sublicenses in respect of its
rights to the Elan Intellectual Property granted pursuant to Clause 2.1.
Sublicenses with respect to Product shall be subject to the conditions set forth
in Clauses 2.2.1 and 2.2.2 below. Any sublicense to Altus or other sublicensee
with respect to only the Altus Product shall be subject to the conditions set
forth in Clause 2.2.2, other than the limitation set forth in Clause 2.2.2.4.1
on granting a sub-sublicense with respect to the Altus Product. Any
sub-sublicense with respect to only the Altus Product shall be subject only to
the following conditions: (a) Altus or any other sublicensee shall enter into a
written agreement with each Altus Product sub-sublicensee which is consistent
with the terms of this Agreement insofar as they are applicable, mutatis
mutandis (with Altus or such sublicensee permitted to grant a sub-sublicense
with respect to the Altus Product), and which contains terms that are no less
restrictive than those contained in this Agreement on audit, inspection, and
confidentiality; and (b) Altus or any other sublicensee shall ensure that Elan
Confidential Information is only disclosed to permitted Altus Product
sub-sublicensees to the extent that each such sub-sublicensee needs it to fulfil
obligations and exercise rights under its sub-sublicense agreement.”


1.4.
Clause 2.3 as set forth below:



“Elan Covenant. Elan covenants for itself and its Affiliates not to assert any
claim of Patent infringement (including direct infringement, contributory
infringement and inducing infringement) in the Territory against Zogenix, any
Affiliate of Zogenix or any permitted sublicensee under [***] as a result of
Zogenix, any Affiliate of Zogenix, or any permitted sublicensee exercising the
rights granted to Zogenix under this Agreement or any Related Agreement or under
the D&O Agreement (as it exists on the Third Amendment Effective Date), for so
long as (i) Zogenix and its Affiliates, sublicensees and subcontractors are not
in material breach of this Agreement or any Related Agreements and/or (ii) this
Agreement has not been terminated.


In addition, Elan covenants for itself and its Affiliates not to enter into an
agreement granting rights to a Third Party that would enable said Third Party to
assert any claim of Patent infringement (including direct


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



5



--------------------------------------------------------------------------------



infringement, contributory infringement and inducing infringement) in the
Territory under [***] against Zogenix, any Affiliate of Zogenix, or any
permitted sublicense as a result of Zogenix, any Affiliate of Zogenix or any
permitted sublicensee exercising the rights granted to Zogenix under this
Agreement or any Related Agreement or under the D&O Agreement (as it exists on
the Third Amendment Effective Date), for so long as (i) Zogenix and its
Affiliates, sublicensees and subcontractors are not in material breach of this
Agreement or any Related Agreements and/or (ii) this Agreement has not been
terminated. “


1.5.
Clause 3.3.2.1 as set forth below:



“Subject to Clause 3.3.3, Elan shall have the first right to enforce Elan
Patents or Elan Know-How against Third Parties (other than the Elan Know-How
with respect to the Altus Product) Elan shall keep Zogenix reasonably informed
of and shall not settle any administrative proceedings or litigation relating to
Elan Patents or such Elan Know-How (the "Proceedings") in a manner which would
materially adversely affect the rights licensed to Zogenix under this Agreement
without the prior consent of Zogenix, not to be unreasonably withheld,
conditioned or delayed.”


1.6.
Clause 3.6.2.1 as set forth below:



“At Elan’s request, Zogenix shall prominently display the Elan Trademark on the
packaging and labelling of the Product and on promotional materials in relation
to the Product to acknowledge that the Elan Intellectual Property has been
applied in developing and manufacturing the Product; provided, however, on and
after the Third Amendment Effective Date, at Elan’s request, Zogenix shall use
Commercially Reasonable Efforts to remove, to the extent permitted by law, the
Elan Trademark from the packaging and labelling of the Product and from
promotional materials in relation to the Product, taking into account Zogenix’s
inventory of such packaging, labelling and promotional materials as of the Third
Amendment Effective Date.”


1.7.
Clause 4.1 as set forth below:



“Zogenix Obligation. Zogenix shall not, and shall ensure that its Affiliates and
permitted sublicensees do not license (except by way of settlement Proceedings
in accordance with Clause 3.3.2.2), market or sell any oral prescription only
controlled release capsule or tablet formulation (other than the Product or the
Altus Product) whose sole active ingredient is the Compound in the Territory for
use in the Field during the Term. “


1.8.
Clause 6.6 as set forth below:



“Access.


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



6



--------------------------------------------------------------------------------





6.6.1    Upon Elan's prior written notice, Zogenix shall permit Elan to have
access to and use of all Regulatory Applications, Regulatory Approvals, all
supplements and related filings related thereto and all clinical trial data
relating to the Product and to take photocopies of same as may be required by
Elan (i) to fulfill reporting requirements or as otherwise may reasonably be
required by Elan in connection with this Agreement, and/or (ii) to support the
registration, marketing and/or manufacture of the Product for sale outside the
Territory. Zogenix shall also permit Elan to have access to and use of the Elan
IND, all other INDs that may be filed in relation to the Product during the
Term, and all pre-clinical data (including all carcinogenicity data created by
or on behalf of Zogenix during the Term) relating to the Product for use in the
development and commercialization of other products (other than the Altus
Product) both within and outside the Territory. For the avoidance of doubt,
Elan's exclusive right to use clinical trial data relating to the Product
generated by or on behalf of Zogenix is as set forth in the first sentence of
this Clause 6.6.1 and in Clauses 3.2.3, 15.11 and 13.2.4.


6.6.2    During the period from the Third Amendment Effective Date through the
earlier of (a) the lapse of the Option under the D&O Agreement without the
exercise thereof by Zogenix, or (b) following the exercise of the Option under
the D&O Agreement, the expiration or termination of the Altus Agreement, but
only during the period during which [***] or the [***] have rights to the Altus
Product under the [***], upon Elan's prior written notice, Zogenix shall permit
Elan (or, at Elan’s request, [***] or the [***]) to have access to and use of
(including taking photocopies of) all INDs relating to the Altus Product,
regulatory applications for the Altus Product in the Territory, Altus Product
Regulatory Approvals (including all supplements and related filings related
thereto), all Development Results (as defined in the D&O Agreement), and all
other clinical trial data and pre-clinical data relating to the Altus Product
(but only if such clinical trial data and pre-clinical data is owned, licensed
or controlled by Zogenix during the Term), in each case which would reasonably
be required to support the development and registration of the Altus Product in
[***] or the [***]. For the avoidance of doubt, Elan's (or [***] or the [***])
right to use such INDs, regulatory applications, Altus Product Regulatory
Approvals (including all supplements and related filings related thereto),
Development Results or such other clinical trial data and pre-clinical data
relating to the Altus Product is solely as set forth in the first sentence of
this Clause 6.6.2 and in Clause 13.2.6 and in Section 4 of the Third Amendment.


6.6.3    Any data, filings or other information provided by Zogenix to Elan
under this Clause 6.6 shall be treated as Confidential Information belonging to
Zogenix in accordance with Clause 15.”
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



7



--------------------------------------------------------------------------------



1.9.
Clause 7.5.1 as set forth below:



“(i) to the extent permitted by law and at Elan’s request, include the Elan
Trademark and due acknowledgement that the Product is developed by Elan;
provided, however, on and after the Third Amendment Effective Date, at Elan’s
request, Zogenix shall use Commercially Reasonable Efforts to remove, to the
extent permitted by law, the Elan Trademark and the acknowledgement that the
Product is developed by Elan from the package insert and all trade packaging for
the Product, taking into account Zogenix’s inventory of such package insert and
trade packaging as of the Third Amendment Effective Date, and (ii) to the extent
required by law, include due acknowledgement that the Product is manufactured by
Elan (or an Elan Affiliate); and”


1.10.
Clause 7.7.1 as set forth below:



“Reports. During the Term, Zogenix shall submit to Elan the following reports:


7.7.1.1
within 30 days of the end of each calendar quarter prior to the launch of the
Altus Product in the Territory, a report summarizing the development and the
regulatory status of the Altus Product in the Territory during such calendar
quarter; provided, however, the reporting obligation set forth in this Section
7.7.1.1 shall terminate if Zogenix does not exercise the Option under the D&O
Agreement or if the Altus Agreement is otherwise terminated;



7.7.1.2
within 90 days after the filing of the first regulatory application for the
Altus Product in the Territory and within 30 days of the end of each calendar
quarter thereafter until receipt of the Altus Product Regulatory Approval, a
report summarizing the primary promotional activities to be carried out by
Zogenix for the period up to the first launch of the Altus Product in the
Territory and for a period of 1 year thereafter; provided, however, the
reporting obligation set forth in this Section 7.7.1.2 shall terminate if
Zogenix does not exercise the Option under the D&O Agreement or if the Altus
Agreement is otherwise terminated; and



7.7.1.3
within 90 days of the end of each calendar year subsequent to the receipt of
Regulatory Approval until Zogenix ceases selling the Product in the Territory, a
report setting forth in reasonable detail Zogenix's objectives for the coming
calendar year and performance of the Product in the Territory in the prior
calendar year; and








8



--------------------------------------------------------------------------------



7.7.1.4
within 90 days of the end of each calendar year subsequent to the receipt of the
Altus Product Regulatory Approval until Zogenix ceases selling the Altus Product
in the Territory, a report setting forth in reasonable detail Zogenix's
objectives for the coming calendar year and performance of the Altus Product in
the Territory in the prior calendar year; provided, however, the reporting
obligation set forth in this Section 7.7.1.4 shall terminate if Zogenix does not
exercise the Option under the D&O Agreement or if the Altus Agreement is
otherwise terminated.”



1.11.
Clause 7.7.2 as set forth below:



“Meetings. During the Term, the Parties (or their respective Affiliates) shall
meet as often as reasonably requested by the other to discuss the status of all
development, regulatory and commercialization activities for the Product and the
Altus Product. Such meetings shall take place not more than once per calendar
quarter. Such meetings may be held by telephone or videoconference. If held in
person, each Party shall be responsible for its own costs in respect of travel
and accommodation expenses in attending such meetings. “


1.12.
Clause 10.3 as set forth below:



“ Royalty on Sales.


10.3.1
In further consideration of the grant of the Elan License, Zogenix shall pay to
Elan (i) a royalty of [***] of Net Sales of Product for the Initial Term and
(ii) a royalty of [***] of Net Sales of Product for the Extended Term.



10.3.2
In addition, following exercise by Zogenix of the Option under the D&O Agreement
and in consideration of the revision of the Zogenix obligation in Clause 4.1,
the grant of the license with respect to the Altus Product in Clause 2.1 and/or
the covenant with respect to the rights granted to Zogenix under the D&O
Agreement in Clause 2.3, Zogenix shall pay to Elan the following royalties with
respect to Net Sales of Altus Product:



10.3.2.1
If Elan (or an Affiliate) is manufacturing and supplying the Altus Product to
Zogenix, any Affiliate of Zogenix or any permitted Zogenix sublicensee for sale
in the Territory: (i) a royalty of [***] of Net Sales of Altus Product through
December 31, 2019 and (ii) a royalty of [***] of Net Sales of Altus Product
after December 31, 2019 through fifteen (15) years following first commercial
sale of the Altus Product in the Territory; or



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

9



--------------------------------------------------------------------------------





10.3.2.2
If a Third Party is manufacturing and supplying the Altus Product to Zogenix,
any Affiliate of Zogenix or any permitted Zogenix sublicensee for sale in the
Territory: (i) a royalty of [***] of Net Sales of Altus Product through December
31, 2019 and (ii) a royalty of [***] of Net Sales of Altus Product after
December 31, 2019 through fifteen (15) years following first commercial sale of
the Altus Product in the Territory.



10.3.2.3
If the Altus Product is sold outside the Territory [***]. Zogenix agrees for the
benefit of, and at the expense and direction of, Elan (i) to utilize any audit
rights it may have pursuant to the Altus Agreement with respect to such payments
and (ii) to exercise any other rights it may have pursuant to the Altus
Agreement with respect to the collection of any such payments which are late or
unpaid.”



1.13.
Clause 10.4 as set forth below:



“Bundling. In the event that Zogenix (or a Zogenix Affiliate or permitted
sublicensee or subcontractor) shall sell the Product or Altus Product together
with other products of Zogenix (or any Zogenix Affiliate) or other products of
any such permitted sublicensee or permitted subcontractor, as the case may be,
to Third Parties (by the method commonly known in the pharmaceutical industry as
"bundling") and the price attributable to the Product or the Altus Product is
less than the average price of "arms length" sales to similar customers for the
reporting period in which sales occur (such sales to be excluded from the
calculation of the average price of "arms length" sales), the sales price for
any such sales used in calculating Net Sales shall be the average price of "arms
length" sales by Zogenix or a Zogenix Affiliate or a permitted sublicensee or a
permitted subcontractor to similar customers during the reporting period in
which such sales occur.”


1.14.
Clause 11.1 as set forth below:



“Records. Zogenix shall keep true and accurate records of gross sales of the
Product, gross sales of the Altus Product, the items deducted from the gross
amount in calculating the Net Sales for the Product and for the Altus Product,
the Net Sales for the Product and the Altus Product and the royalties payable to
Elan under Clause 10.3. Zogenix shall deliver to Elan a written statement (the
"Statement") thereof within [***] days following the end of each calendar
quarter (or any part thereof in the first or last calendar quarter of this
Agreement) for each calendar quarter after the receipt of Regulatory Approval.
The Statement shall outline the calculation of the Net Sales from gross revenues
during that calendar


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

10



--------------------------------------------------------------------------------





quarter, the applicable percentage rate, and a computation of the sums due to
Elan. In addition to Zogenix providing Elan the Statement, Zogenix shall use its
Commercially Reasonable Efforts to deliver to Elan a non-binding written sales
estimate within [***] days in advance of the start of each calendar year
beginning with calendar year 2014, setting forth its estimate of Product and
Altus Product sales for such calendar year, which estimate shall be updated by
Zogenix within [***] days of [***] of each year thereafter. The Parties'
financial officers shall agree upon the format of the Statement and the annual
sales estimate. “


1.15.
Clause 11.8 as set forth below:



“Audit. For the [***] period following the close of each calendar year of the
Agreement, Elan and Zogenix will, in the event that the other Party reasonably
requests such access, provide each other's independent certified accountants
(reasonably acceptable to the other Party) with access, during regular business
hours and subject to the confidentiality provisions as contained in this
Agreement, to such Party's books and records relating to the Product and the
Altus Product, solely for the purpose of verifying the accuracy and reasonable
composition of the calculations under this Agreement for the calendar year then
ended.”


1.16.
Clause 12.4 as set forth below:



“Additional Elan Termination Rights. In furtherance of and in addition to the
rights and termination provided for elsewhere in this Agreement, Elan shall be
entitled to terminate:


12.4.1
[intentionally deleted]



12.4.2
this Agreement and all Related Agreements, in the event that Zogenix fails to
generate Net Sales of the Product of at least [***] per quarter in [***]
consecutive calendar quarters beginning [***] months after the date of first
commercial launch of the Product in the Territory until the earlier of (i) the
end of the Term or (ii) the commercial launch of the Altus Product by Zogenix in
the Territory; provided that sufficient quantities of commercial Product have
been made available pursuant to the Commercial Manufacture and Supply Agreement;
provided further that Elan shall have a termination right under this Section
12.4.2 only if (a) the Option under the D&O Agreement has expired without
Zogenix exercising such Option or (b) Zogenix has exercised the Option under the
D&O Agreement and is no longer using Commercially Reasonable Efforts to develop
the Altus Product in the Territory; or



12.4.3
this Agreement and all Related Agreements, in the event that Zogenix, its
Affiliates or any permitted sublicensees or



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

11



--------------------------------------------------------------------------------





subcontractors in connection with this Agreement knowingly challenges the
validity and/or ownership of any of the Elan Patents and/or the scope of any
claims therein in a formal proceeding, mediation or binding arbitration;
provided, however, that Elan’s termination right under this Clause 12.4.3 may
only be exercised with respect to any such challenge by a permitted sublicensee
or subcontractor if the applicable agreement with the challenging sublicensee or
subcontractor has not been terminated within [***] of receipt by Zogenix of
written notice from Elan of such challenge.”


1.17.
Clause 12.5 as set forth below:



“Additional Zogenix Termination Rights. In furtherance of and in addition to the
rights and termination provided for elsewhere in this Agreement, Zogenix shall
be entitled to terminate:


12.5.1
this Agreement and all Related Agreements, where the sale of the Product is
prohibited by the Regulatory Authorities in the Territory unless Zogenix has
exercised the Option under the D&O Agreement or has an ongoing right to exercise
the Option under the D&O Agreement, in which case Zogenix may not terminate this
Agreement (but may terminate the Related Agreements) under this Clause 12.5.1;



12.5.2
this Agreement, all Related Agreements and the Altus Product Supply Agreement,
if any, if Zogenix has commenced the sale of the Altus Product in the Territory
and no longer sells the Product in the Territory, where the sale of the Altus
Product is prohibited by the Regulatory Authorities in the Territory;



12.5.3
this Agreement, all Related Agreements and the Altus Product Supply Agreement,
if any, at any time without cause upon [***] written notice to Elan, provided,
however, that if Zogenix has exercised the Option under the D&O Agreement, or
has an ongoing right to exercise the Option under the D&O Agreement, and the
sale of the Altus Product is not prohibited by the Regulatory Authorities in the
Territory, Zogenix may not terminate this Agreement (but may terminate the
Related Agreements and the Altus Product Supply Agreement, if any) under this
Clause 12.5.3; or



12.5.4
this Agreement, all Related Agreements and the Altus Product Supply Agreement,
if any, in the event that Elan or its Affiliates knowingly challenges (i) the
validity and/or ownership in the Territory of any of the Altus Patents (as
listed in the D&O Agreement on the Third Amendment Effective Date), and/or the
scope of any claims therein in a formal proceeding, mediation or binding
arbitration or (ii) the ownership in the Territory of any of

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

12



--------------------------------------------------------------------------------







the Altus Product Patents (as defined in the D&O Agreement),
the validity of any claim of the Altus Product Patents that covers and is
exclusively related to the Altus Product and/or the scope of any such claim in a
formal proceeding, mediation or binding arbitration.


For the avoidance of doubt, other than pursuant to Clause 12.3 or Clause 12.5.4,
Zogenix may not terminate this Agreement, any Related Agreement (except pursuant
to the provisions of any such Related Agreement) or the Altus Product Supply
Agreement, if any, during the period following Zogenix’s exercise of the Option
under the D&O Agreement or while Zogenix has an ongoing right to exercise the
Option under the D&O Agreement unless Zogenix is unable to develop and/or
commercialize, or has no further intention of developing and/or commercializing
and has permanently ceased to sell, either directly or through any Zogenix
Affiliate, sublicensee, subcontractor or other intermediate, both the Product
and the Altus Product in the Territory.”


1.18.
Clause 13.2.4 as set forth below:



“13.2.4
if termination of this Agreement is effected by Elan under Clauses 12.3 or 12.4
or by Zogenix under Clauses 12.5.1, 12.5.2 or 12.5.3:



13.2.4.1 Elan shall be entitled to research, develop and commercialise the
Product for its own benefit in the Territory;


13.2.4.2
Elan shall be entitled to file for Regulatory Approval in the Territory;



13.2.4.3
Zogenix shall transfer or procure the transfer to Elan (or such other entity as
Elan may specify) of all relevant INDs (including the Elan IND), Regulatory
Applications and Regulatory Approvals at no cost to Elan, insofar as such
transfer is permitted by applicable laws, and permit Elan to access and/or
reference such of its data (including but not limited to Product Data) as is
necessary to enable Elan to market the Product in the Territory;



13.2.4.4
Elan shall be granted an irrevocable, perpetual, royalty-free, exclusive license
to use the Zogenix Intellectual Property (other than pursuant to a Third Party
License which is addressed in Clause 13.2.4.5 hereunder) and the trademark
Zogenix has used during the Term to commercialize the Product in the Territory
in connection with any subsequent commercialization of the Product in the
Territory;


13



--------------------------------------------------------------------------------





13.2.4.5
Zogenix shall assign Elan, at Elan’s request (to the extent contractually
permitted by such Third Party Licenses), any Third Party Licenses granted to
Zogenix in relation to the Product and Elan will be responsible for any payments
thereunder in respect of activities related to the Product by Elan following
termination or expiration; and



13.2.4.6
Elan shall either:



13.2.4.6.1    give notice to Zogenix that it wishes Zogenix to cease to
commercialise the Product in the Territory, in which event Zogenix shall do so
except for meeting any uncancellable orders which cannot be transferred to Elan
and Elan shall purchase Zogenix’s saleable inventory of Product at cost; or


13.2.4.6.2    permit Zogenix for a period not exceeding [***] months to exhaust
its stock of Product –


subject always to the relevant provisions of this Agreement including those as
to the use of trademarks and the financial provisions.”


1.19.
New Clauses 13.2.6 and 13.2.7 as set forth below:



“13.2.6
In addition to the rights set forth in Clause 13.2.4 above, if termination is
effected by Elan under Clauses 12.3 or 12.4 and only if Zogenix (i) has
exercised the Option under the D&O Agreement, or (ii) has an ongoing right to
exercise the Option under the D&O Agreement:



13.2.6.1
subject to Clause 13.2.6.6, Zogenix shall cease all research, development or
commercialization of the Altus Product in the Territory;



13.2.6.2
if Zogenix has an ongoing right to exercise the Option under the D&O Agreement,
Zogenix shall not exercise the Option, unless Elan requests Zogenix to do so in
connection with an assignment of the Altus Agreement pursuant to Clause
13.2.6.5;



13.2.6.3
Zogenix shall transfer or procure the transfer to Elan (or such other entity as
Elan may specify) of all INDs relating to the Altus Product, regulatory
applications for the Altus Product in the Territory, Altus Product Regulatory
Approvals (including all supplements and related filings related thereto), all
Development Results, and all other clinical trial data and pre-clinical data
relating to the Altus



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

14



--------------------------------------------------------------------------------





Product (but only if such clinical trial data and pre-clinical data is owned,
licensed or controlled by Zogenix during the Term), at no cost to Elan, insofar
as such transfer is permitted by applicable laws, and permit Elan to access
and/or reference such of its Development Results and such other clinical trial
data and pre-clinical data relating to the Altus Product as is necessary to
enable Elan to market the Altus Product in the Territory;


13.2.6.4
Elan shall be granted an irrevocable, perpetual, royalty-free, exclusive license
to use the Zogenix Intellectual Property (other than pursuant to the Altus
Agreement or Third Party intellectual property licenses for the Altus Product
which are addressed in Clause 13.2.6.5) and the trademark Zogenix has used
during the Term to commercialize the Altus Product in the Territory in
connection with any subsequent commercialization of the Altus Product in the
Territory;



13.2.6.5
Zogenix shall assign Elan, at Elan’s request, the Altus Agreement and (to the
extent contractually permitted by such Third Party licenses) any Third Party
intellectual property licenses granted to Zogenix in relation to the Altus
Product in the Territory, and Elan will be responsible for any payments
thereunder in respect of activities related to the Altus Product by Elan
following termination or expiration; and



13.2.6.6
Elan shall either:



13.2.6.6.1    give notice to Zogenix that it wishes Zogenix to cease to
commercialise the Altus Product in the Territory, in which event Zogenix shall
do so except for meeting any uncancellable orders which cannot be transferred to
Elan and Elan shall purchase Zogenix’s saleable inventory of the Altus Product
at cost; or


13.2.6.6.2    permit Zogenix for a period not exceeding [***] months to exhaust
its stock of the Altus Product.


subject always to the relevant provisions of this Agreement including the
financial provisions.


13.2.7
If termination is effected by Zogenix under Clause 12.5.4, at Zogenix’s option:



***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



15



--------------------------------------------------------------------------------





13.2.7.1
all rights and licenses under this Agreement, including the Elan License and the
Manufacturing License, shall terminate in their entirety and be of no further
effect; or



13.2.7.2
if the notice of termination so specifies, this Agreement shall continue in full
force and effect, save that the royalty payable under Clause 10.3.2 by Zogenix
to Elan shall be reduced to [***] of the amount otherwise payable thereunder for
the Net Sales of any Altus Product sold in the Territory by Zogenix, any
Affiliate of Zogenix or any permitted Zogenix sublicensee after termination is
effected by Zogenix under Clause 12.5.4.”



1.20.
Clause 14.6 as set forth below:



“Indemnification (Medical Claims). Zogenix shall indemnify Elan against all
Claims made or brought against Elan by a Third Party seeking damages for
personal injury (including death) and/or for the cost of medical treatment,
caused by or attributed to the use of Product or Altus Product administered or
sold by Zogenix, its Affiliates, a permitted sublicensee or a permitted
subcontractor in the Territory, but without prejudice to any right of
indemnification Zogenix may have against Elan or an Elan Affiliate under the
Services Agreement, Commercial Manufacture and Supply Agreement or Altus Product
Supply Agreement; provided, however, Zogenix shall not so indemnify Elan or its
Affiliates to the extent that Zogenix is entitled to be indemnified by Elan or
an Elan Affiliate.”


1.21.
Clause 14.9 as set forth below:



“Exclusion of Implied Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, ZOGENIX ACKNOWLEDGES THAT THE ELAN LICENSE, THE LICENSE FOR THE ALTUS
PRODUCT AND THE MANUFACTURING LICENSE ARE GRANTED AND THAT THE ELAN IND SHALL BE
TRANSFERRED ON AN "AS IS" BASIS, WITHOUT REPRESENTATION OR WARRANTY WHETHER
EXPRESS OR IMPLIED INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR INFRINGEMENT OF THIRD PARTY RIGHTS, AND ALL SUCH
WARRANTIES ARE EXPRESSLY DISCLAIMED TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.”


1.22.
The first sentence of Clause 14.13 as set forth below:



“Zogenix shall maintain comprehensive general liability insurance in respect of
all activities conducted by it with respect to the Product or Altus Product
appropriate for a company of its size engaged in similar commercial activities,


***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



16



--------------------------------------------------------------------------------





including product liability insurance on the Product and Altus Product.”


1.23.
The first sentence of Clause 15.1 as set forth below:



“The Parties agree that it will be necessary, from time to time, to disclose to
each other confidential and proprietary information, including inventions, trade
secrets, specifications, designs, data, know-how and other proprietary
information relating to the Product, the Altus Product, processes, services and
business of the disclosing Party or its Affiliates.”


1.24.
Clause 16.3.4 and a new Clause 16.3.5 (which was Clause 16.3.4 prior to this
Third Amendment) as set forth below:



“16.3.4
Notwithstanding Clause 16.3.2 above, following the exercise by Zogenix of the
Option under the D&O Agreement, the commercial launch of the Altus Product in
the Territory and the discontinuation of the sale of the Product in the
Territory, Zogenix may assign this Agreement to any Third Party without Elan’s
prior written consent, subject to the conditions set out below:

16.3.4.1
Zogenix must make Elan whole for any tax consequence associated with any such
assignment;

16.3.4.2
On or before the date of assignment, Elan shall receive all monies due and owing
from Zogenix as of the assignment date;

16.3.4.3
Zogenix must identify all Elan Confidential Information in its possession, and
either return to Elan or forward to its assignee, as directed by Elan; and

16.3.4.4
Each Party must cooperate as required with the other Party and Zogenix’s
assignee both before and after the assignment to ensure the smooth transition
between Zogenix and assignee on all regulatory and operational matters relating
to this Agreement and, if applicable, all Related Agreements.



16.3.5
Elan may assign this Agreement along with each of the Related Agreements without
Zogenix's consent to any Third Party which (a) succeeds to the ownership of the
Elan Patents in their entirety and (b) agrees to fulfil all of Elan’s
responsibilities under this Agreement and, if applicable, each of the Related
Agreements.”




17



--------------------------------------------------------------------------------



2.
Additional Amendments to License Agreement.



2.1.
Upon and from the commercial launch of the Altus Product in the Territory,
Zogenix’s obligations to use Commercially Reasonable Efforts under the License
Agreement with respect to the Product shall be deemed to have been satisfied.
Following the commercial launch of the Altus Product, Zogenix shall use
Commercially Reasonable Efforts to market and promote the Altus Product
throughout the Territory.



2.2.
Daravita acknowledges that Zogenix intends to enter into an agreement with Halo
Pharmaceuticals Inc. and/or one or more of its Affiliates (altogether, "Halo")
for the manufacturing development and primary commercial supply of Altus
Product. Nonetheless, if at any time during the Term, Zogenix desires and is
permitted under its agreement with Halo, if such agreement is in effect, or
otherwise if such agreement is not in effect, to (i) qualify a back-up supplier
for Altus Product or (ii) switch its primary supply for Altus Product to an
alternate supplier, then Zogenix shall notify Daravita of the same and the
parties shall evaluate and discuss in good faith an arrangement whereby Daravita
(or an Affiliate) would serve as a back-up manufacturer or alternate primary
supplier for the commercial supply of Altus Product to Zogenix, any Affiliate of
Zogenix or any permitted Zogenix sublicensee for sale in the Territory (the
“Altus Product Supply Agreement”). For clarity, neither Zogenix nor Daravita
shall be obligated to have Daravita (or an Affiliate) manufacture commercial
supplies of Altus Product for Zogenix, any Affiliate of Zogenix or any permitted
Zogenix sublicensee. If Daravita and Zogenix agree to the terms of such an
arrangement, the Altus Product Supply Agreement shall be negotiated and executed
by the Parties. Zogenix shall not enter into any definitive agreement with any
Third Party (other than Halo) for manufacture and commercial supply of the Altus
Product prior to discussing with Daravita pursuant to this Clause 2.2 an
arrangement whereby Daravita (or an Affiliate) would perform such manufacture
and commercial supply.



3.
Daravita Consent. Daravita acknowledges and agrees that the [***] may be
disclosed to Altus pursuant to the D&O Agreement and by its signature on this
Third Amendment Daravita provides its written consent to such disclosure, as
required pursuant to Clause 2.2.2.5 of the License Agreement. For clarity, the
[***] shall be treated as Confidential Information belonging to Elan and shall
be subject to Clause 15.



4.
[***]. During the period from the Third Amendment Effective Date through the
earlier of (a) the lapse of the Option under the D&O Agreement without the
exercise thereof by Zogenix, or (b) following the exercise of the Option under
the D&O Agreement, the expiration or termination of the Altus Agreement, but
only during the period during which [***] or the [***] have rights to the Altus
Product under the [***], in addition to the rights set forth in Clause 6.6.2 of
the License Agreement, Daravita may request that Zogenix provide (if owned,
licensed or controlled by Zogenix), or otherwise use Commercially Reasonable
Efforts to require Altus to provide, to Daravita or directly to [***] or the
[***]: (i) any data and information relating to post-marketing clinical studies
(including investigator sponsored studies), publications, pharmacovigilance,
safety monitoring, recalls or seizures with respect

***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

18



--------------------------------------------------------------------------------





to the Altus Product and other comparable data and information with respect to
the Altus Product, and (ii) at Daravita’s cost and expense, such technical
assistance related to the rights and items provided under the License Agreement
and this Third Amendment with respect to the development and manufacture of the
Altus Product for [***] and the registration and commercialization of the Altus
Product in [***] or the [***]. At Daravita’s request, Zogenix shall also use its
Commercially Reasonable Efforts to cause any Third Party who may be selected as
the manufacturer and supplier of the Altus Product to Zogenix, any Affiliate of
Zogenix or any permitted Zogenix sublicensee for sale in the Territory to
manufacture and supply the Altus Product to [***] or the [***] for sale in
[***], with such manufacture and supply to be on substantially the same terms
and conditions as those on which such Third Party so manufactures and supplies
the Altus Product to Zogenix, any Affiliate of Zogenix or any permitted Zogenix
sublicensee, taking into account volume and other customary discounts that may
be applicable to Zogenix (its Affiliates or permitted Zogenix sublicensees)
based on quantities or other patterns of ordering the Altus Product.


5.
Simultaneous Amendment to Commercial Manufacture and Supply Agreement. In
connection with this Third Amendment, Daravita and Zogenix shall enter into an
amendment to the Commercial Manufacture and Supply Agreement.



6.
Deletion of Schedule 2. Schedule 2 of the License Agreement is hereby deleted in
its entirety.



7.
Altus Agreement. Zogenix hereby represents and warrants to Daravita, as of the
Third Amendment Effective Date, that Zogenix has provided to Daravita a true,
complete and correct copy of the Altus Agreement as in effect on the Third
Amendment Effective Date (with financial, commercial or proprietary terms
redacted, but only to the extent that Daravita is still able to estimate the
impact of the Altus Agreement upon Daravita).



8.
No Other Amendments. All other terms and conditions of the License Agreement
remain unchanged and continue to be in full force and effect.



9.
Counterparts; Signatures. This Third Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute this Third Amendment.
Signatures provided by facsimile transmission or in Adobe™ Portable Document
Format (PDF) sent by electronic mail shall be deemed to be original signatures.



10.
Governing Law; Jurisdiction. This Third Amendment shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to its conflict of laws rules, and shall be subject to the exclusive
jurisdiction of the State and Federal Courts located in New York, New York.





[Remainder of Page Intentionally Left Blank]
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



19



--------------------------------------------------------------------------------



IN WITNESS WHEREOF Daravita and Zogenix have caused this Third Amendment to be
executed by their duly authorized representatives to be effective as of the
Third Amendment Effective Date.






DARAVITA LIMITED






By: /s/ Tom Riordan            


Title: Director                    






ZOGENIX, INC.






By: /s/ Roger L. Hawley            


Title: CEO                    







20

